DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2018/059877, filed 08 Nov 2018; which claims benefit of provisional application 62/726303, filed 02 Sep 2018; and claims benefit of provisional application 62/583357, filed 08 Nov 2017.

Claims 1-5, 7, 9, 12-13, 21, 24-25, 27, 29, 31, 34, 70, 72, 73, and 76 are pending in the current application. Claims 70, 72, 73, and 76, drawn to non-elected inventions, are withdrawn. Claim 3, drawn to non-elected species, are withdrawn. Claims 1-2, 4-5, 7, 9, 12-13, 21, 24-25, 27, 29, 31, and 34 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7, 9, 12-13, 21, 24-25, 27, 29, 31, and 34 in the reply filed on 28 Oct 2021 is acknowledged.

Claims 70, 72, 73, and 76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 Oct 2021.


    PNG
    media_image1.png
    182
    277
    media_image1.png
    Greyscale
 in the reply filed on 28 Oct 2021 is acknowledged.
Search and examination has expanded to encompass the species of compound including the corresponding R1 groups taught in Janetka et al. (US 8937167, issued 20 Jan 2015, provided by Applicant in IDS mailed 07 Dec 2020) as detailed herein and the species of compound wherein the corresponding Z is OH or NHAc. 

Claims 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made in the reply filed on 28 Oct 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, 9, 12-13, 21, 24-25, 27, 29, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janetka et al. (US 8937167, issued 20 Jan 2015, provided by Applicant in IDS mailed 07 Dec 2020) in view of Moonens et al. (Current Opinion in Structural Biology, 2017, 44, p48-58, Available online 30 Dec 2016, cited in PTO-892).
Janetka et al. teaches compounds and methods for treating urinary tract infections. (abstract) Janetka et al. teaches the mannose binding FimH adhesin of type 
    PNG
    media_image2.png
    108
    210
    media_image2.png
    Greyscale
. (column 14, line 40-65) Janetka et al. teaches the working examples of compound 3a through 4 and the compound 8a 
    PNG
    media_image3.png
    94
    103
    media_image3.png
    Greyscale
where R is 
    PNG
    media_image4.png
    107
    72
    media_image4.png
    Greyscale
. (table 10 at column 61; table 11 at column 62) Janetka et al. teaches the sugar residue of the compounds may encompass any stereoisomer of mannose other than glucose, (column 33, line 5-10) implying the term "stereoisomer of mannose" is understood to mean a different sugar. Janetka et al. teaches the compound formulated as a pharmaceutical composition including the stereoisomers. (column 34, line 60 to column 36, line 40) 
Janetka et al. does not specifically disclose the compound wherein the sugar residue of the compound is galactose or galactosamine. (instant claim 1 and elected species)

It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Janetka et al. in view of Moonens et al. to substitute the α-D-mannose in the compound of Janetka et al. with a β-D-galactose or N-acetyl-β-D-galactosamine taught by Moonens et al. or further a β-D-galactosamine. One of ordinary skill in the art would have been motivated to combine Janetka et al. in view of Moonens et al. with a reasonable expectation of success because Janetka et al. teaches the compound interacts with the mannose binding FimH adhesin of type 1 pili of gram-negative bacteria, and Moonens et al. teaches the type 1 and F9 pili operate as a remarkably complementarity pair which adapts to host glycome dynamics or changing environmental conditions at the site of infection, where the type 1 and F9 adhesins share 60% sequence identity and show near identical structures, and three amino acid substitutions in the three loops forming the FimH and FmlH glycan binding site result in a specificity switch from binding terminal α-D-mannose to terminal β-D-galactose or β-D-GalNAc. One of ordinary skill in the art would have been motivated to substitute the terminal α-D-mannose in the compound of Janetka et al. for a terminal β-D-galactose or β-D-GalNAc in order to target the compound against the different stages of the infection based on the known complementarity pair of FimH and FmlH adhesins, and further to vary the structure to select the β-D-galactosamine based on similarities to the β-D-galactose or N-acetyl-β-D-galactosamine taught by Moonens et al. One of ordinary skill in the art would have had a reasonable expectation of success to combine Janetka et al. in view of Moonens et al. to modify the compound of Janetka et al. in such a manner 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623